Citation Nr: 1435200	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral ankle sprains.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to January 2008.  His period of active service from June 6, 1985 to November 8, 2004 has been deemed honorable.  The period of active service from November 9, 2004 to January 11, 2008 has been determined to be under dishonorable conditions.  See September 2008 RO administrative decision.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In rating decisions dated April 2012 and October 2012, service connection for bursitis of the left hip was granted and service connection for neuroforaminal stenosis, lumbar spine, was granted, respectively.  The benefits sought on appeal with respect to these issues were granted in full and; therefore, the issues are not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In June 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for bilateral ankle sprains are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus had its onset in active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Concerning evidence of a current disability, a September 2008 VA examination report reflects a diagnosis of tinnitus.  

With respect to an in-service injury or disease, the Veteran reported that he was exposed to high levels of noise.  The Veteran's DD Form 214 reflects that his primary specialty was signal support system specialist.  He stated that he worked in communications for many years and was exposed to heavy equipment noise.  Review of the service medical treatment records shows that the Veteran underwent periodic audiological testing, indicating that he was exposed to noise as a result of his in-service occupational duties.  See June 1996 occupational health clinic record.  Accordingly, the Board finds that the Veteran incurred an in-service injury consisting of acoustic trauma.  

In terms of a causal relationship between the Veteran's tinnitus and his in-service injury, the September 2008 examiner did not provide an opinion as to the etiology of the Veteran's tinnitus.  See September 2008 audiological examination report.  While the period of active service from November 9, 2004 to January 11, 2008 was deemed dishonorable, in an August 2007 outpatient treatment record, the Veteran reported in-service noise exposure and stated that his tinnitus in the left ear started eight to nine years ago.  His reported date of onset coincides with his honorable period of active service.  The Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  In addition, his statements are found to be credible and indicate that his tinnitus had its onset during active service and was chronic since that time.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the September 2008 examination report indicates a different date of onset, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service and will resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Review of the VA medical treatment records indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA) and was denied.  See March 2011 VA medical treatment record.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, records in the custody of SSA pertaining to that claim may be beneficial to the Board in adjudicating this claim.  Based on the circumstances of this case, the Board concludes that the AOJ should attempt to obtain records from SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims file and the Veteran notified accordingly.  

2.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


